Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. Claim 11 is amended. Claims 13, 23 are withdrawn. 
Claims 11, 12, 14-22, 24-30 are under consideration.

Claim Objections
2. (new objection) Claims 18, 19, 21, 25, 26, 27 are objected to because of the following informalities:  For improved clarity of language, the claims should recite “is” instead of “comprises”.  Appropriate correction is required.

	Claim Rejections - 35 USC § 112 
3. (previous rejection, withdrawn) Claims 11, 12, 14-22, 24-30 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AJA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AJA 35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: claim 11 was amended; applicants opted to more explicitly claim those previously silent and now newly immunogenic epitopes which may generate an immune response that is not serotype-specific or restricted; whether the two epitopes are on one molecule or two is immaterial as a refocused response is obtained when at least a dampened immunodominant epitope is used; the claims are clear and distinct.


4. (previous rejection, withdrawn) Claims 11, 12, 14-22, 24-30 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AJA), first paragraph, as failing to comply with the written description requirement. 
Applicant contends: the instant application teaches how to identify and immunodominant epitope; using that dampened immunodominant epitope to refocus immune response; an artisan would conclude the inventors were in possession of the claimed invention; the supplied table provides support of claim recitations; it is unclear whether the cited references support the statement that the art is unpredictable; a reasonable number of working examples have been provided.
In view of applicant’s amendments, the rejection is withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. (new, necessitated by amendment) Claims 11, 12, 14-22, 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 11, 12, 14-22, 24-30 a submitted 9/24/2021.
Amended claim1 recites “isolated composition comprising a dampened immunodominant epitope and an immunogenic non-dominant epitope of a first serotype of influenza virus”. It is not clear if the dampened immunodominant epitope is also from a first serotype of influenza virus or not, or if the dampened immunodominant epitope is “any” dampened immunodominant epitope. It is not clear if “of a first serotype of influenza virus” applies to both the dampened immunodominant epitope and the immunogenic non-dominant epitope or not.

Conclusion
6. No claims are allowed.
7. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648